Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   July 26, 2022

The Court of Appeals hereby passes the following order:

A22A1665. SERBRENA BOOKER v. PIEDMONT ROCKDALE HOSPITAL,
    INC.

       Serbrena Booker filed suit against Piedmont Rockdale Hospital, Inc., and
Dr. Woody J. Francis. The trial court issued an order dismissing the hospital with
prejudice, and Booker filed this direct appeal. We lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must be
either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA
§ 5-6-34 (b). See id. “Where neither of these code sections are followed, the appeal
is premature and must be dismissed.” Id. (punctuation omitted).
       The record does not indicate that the trial court directed the entry of judgment
under OCGA § 9-11-54 (b) or that the court has resolved Booker’s claims against
Dr. Francis. Consequently, because this action remains pending below, Booker was
required to use the interlocutory appeal procedures – including obtaining a certificate
of immediate review from the trial court – to appeal. See OCGA § 5-6-34 (b); Boyd
v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
      Booker’s failure to use the interlocutory appeal procedures deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266
Ga. 832, 833 (471 SE2d 213) (1996).



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/26/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.